Rose, J.
Appeal from a judgment of the County Court of Greene County (Pulver, Jr., J.), rendered March 5, 2002, upon a verdict convicting defendant of the crimes of murder in the second degree and criminal possession of a weapon in the second degree.
This Court previously withheld decision on this matter and *738remitted for County Court to afford defendant an opportunity to be examined by a neurologist and then have the evaluating psychologist, Steven Altschuler, file a report indicating whether the facts would support a defense of mental disease or defect (6 AD3d 814 [2004]). Now that Altschuler has completed his evaluation and opined that defendant’s inability to appreciate the nature and consequences of his actions was likely affected by a cognitive disorder resulting from repeated head trauma, we determine that County Court improperly deprived defendant of his right to present a potential defense and, thus, a new trial is necessary.
Cardona, P.J., Crew III, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is reversed, on the law, and matter remitted to the County Court of Greene County for a new trial.